Little, J.,
dissenting. I dissent altogether from the conclusions reached by a majority of the court in this case. I am aware that frequently it has been said, when a motion for new trial is set to be heard in vacation, the ,effect of such order is, as to that motion, that the term of the court in which the motion is pending is continued. But the ruling in this case is to the effect that a term of Pickens superior court could be held in Gilmer county; for the majority of the court have concluded that as it takes a written order to adjourn a term of the superior court, then, Pickens court being in session so far as this motion for a new trial was concerned, the postponement of the hearing by the judge was illegal unless made by a written order. I know of no law which now requires or ever has required a postponement of the hearing of a motion for a new trial to be *1005made by a written order or else the postponement failed. As a matter of law this whole question is governed by the Civil Code? § 5485. It is not at all contemplated by this section that the hearing of the motion is to be during the term. On the contrary, it is provided that where an order is taken to hear the motion in vacation, the judge in his discretion, before or at the time set for the hearing, may adjourn such hearing to another date in vacation with like power, or he may adjourn it until the next term. That was done in this case. By an order this case was set to be heard in vacation, and I am at a loss to understand how that under such an order it is solemnly held that the hearing was not to be had in vacation, but as to this motion the regular term of the court in which the case was tried was in session, and that in a different county. Certainly as a matter of prudence, and for the purpose of avoiding misunderstandings, all orders in relation to the continuance of motions for new trials should be made in writing; but there is no law which requires that they shall be. These orders do not, like orders during term, go upon the minutes. They can serve but one purpose, that is, inform all parties concerned; and in my judgment the judge before whom the motion for a new trial is pending in vacation may by oral announcement set the hearing of the motion until another day, or continue it until the next term of the court in which it is pending. It is my opinion that the judge had full jurisdiction, not onlyto continue the case as he did, but also to hear it at the time appointed, and that the motion did not go over until the next term, but that the writ of error in this case ought to be disposed of on its merits under the facts stated by the judge who disposed of the motion.